Citation Nr: 0607096	
Decision Date: 03/10/06    Archive Date: 03/23/06

DOCKET NO.  99-11 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from April 1966 to 
April 1968.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

The record shows that in a September 2000 decision the Board 
reopened the veteran's claim of service connection for a 
psychiatric disorder and remanded the claim to the RO for de 
novo adjudication.  Thereafter, the veteran brought an appeal 
to the United States Court of Appeals for Veterans Claims 
(Court) from a June 20, 2002, Board decision that denied 
entitlement to service connection for an acquired psychiatric 
disability.  In March 2003, the Court vacated the June 2002 
Board decision and remanded the case to the Board for 
readjudication consistent with the joint motion of the 
parties, and the issuance of a new decision.  In September 
2003 and June 2004, the Board remanded the case to the RO for 
further development.  The case was recently returned to the 
Board.


FINDING OF FACT

The competent and probative medical evidence does not 
associate the veteran's chronic acquired psychiatric 
disability, identified as schizophrenia, with his active 
military service on any basis, nor does it establish that a 
psychosis was initially manifested during the first post-
service year.


CONCLUSION OF LAW

A chronic acquired psychiatric disability identified as 
schizophrenia was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been incurred or 
aggravated in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify & Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 38 C.F.R. §§ 3.102, 3.159.  The 
VCAA requires that VA notify the claimant and the claimant's 
representative of any information and medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  VA must also advise a 
claimant as to which evidence the claimant must supply and 
which evidence VA will obtain on his or her behalf, and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In this case, after the Board decision in September 2000 
reopened the claim and remanded the case for de novo review, 
the veteran received notice of the VCAA provisions through 
the February 2002, and October 2005 supplemental statements 
of the case (SSOCs) that apprised the veteran of the 
information and evidence needed to substantiate his reopened 
claim, the laws applicable in adjudicating the appeal, and 
the reasons and bases for VA's decision on the merits.  
Furthermore, these documents outline the specific evidence 
that was considered when the determinations were made.  In 
addition, April 2002, March 2004 and July 2004 RO letters 
taken together informed the veteran of the provisions of the 
VCAA and advised him to identify any evidence in support of 
his claims that had not been obtained.  The Board issued 
additional duty to assist correspondence in June 2003, and 
the recent Board remands further emphasized relevant 
evidence.

Collectively the correspondence advised him of the evidence 
he needed to submit to show that he was entitled to service 
connection.  The VCAA-specific letters read together 
specifically informed him that VA would obtain pertinent 
federal records.  He was informed that VA would also make 
reasonable efforts to obtain any identified private medical 
evidence.  As such, the Board finds that the correspondence 
VA issued satisfied VA's duty to notify the veteran of the 
information and evidence necessary to substantiate his claims 
as required by Quartuccio, supra. 

The decision in Pelegrini v. Principi, 18 Vet. App 112 (2004) 
(replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the initial 
VCAA notice in this case was provided to the veteran after to 
the AOJ completed de novo adjudication in the claim and as a 
result the timing of the notice does not comply with the 
express requirements of the law as discussed in Pelegrini.  
However that decision did not prevent the Board from finding 
that the timing defect was nothing more than harmless error 
and as such not prejudicial to the claimant.  As explained 
below the Board concludes that the applicable notice and duty 
to assist requirements have been substantially met in this 
case.  The initial VCAA notice was furnished prior to the 
Board decision on the merits of the reopened claim in June 
2002.

The decision in Pelegrini also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim."  

This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The Board 
finds that the veteran was provided every opportunity to 
identify and submit evidence in support of his claim.  See 
also, VAOPGCPREC 01-04.  Collectively the correspondence that 
was VCAA specific or the more general duty to assist variety 
as noted above provided him the opportunity to submit any 
additional evidence he had in support of his claims.  The 
Board notes that the March 2004 letter had a specific 
reference on page 1 and page 3 that invited him to submit any 
evidence he possessed that pertained to his claim.  The July 
2004 letter had a specific reference on page 1 that invited 
him to submit any evidence that pertained to the claim or 
identify any evidence he thought would support the claim.  
These references are an acceptable statement of the fourth 
content element.  

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here the appellant had 
identified evidence that would support the claim and VA 
sought the development of the record to support an informed 
determination. With respect to the content of the respective 
VCAA notices, they did contain language that invited the 
veteran to submit evidence he felt would support his claims.  
Thus, the Board finds that the appellant did have actual 
notice of the obligation to submit all relevant evidence to 
VA.  In the context of the entire record, the content 
requirements for a VCAA notice have been amply satisfied by 
the above notifications.  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  
The record reflects that the relevant evidence in this case 
has been developed to the extent possible.  The record does 
not identify any additional Government or private records 
which have not been obtained or for which reasonable 
procurement efforts have not been made.  The veteran received 
several VA examinations that contained competent medical 
opinions regarding a nexus between his military service and 
schizophrenia.  The medical opinions addressed the specific 
questions in order to provide a record that would support an 
informed determination.  Stegall v. West, 11 Vet. App. 268 
(1998).  The veteran also testified at a RO hearing and a 
Board hearing and the record includes extensive VA records 
and statements from private treatment providers, and service 
department records.  Although the veteran declined to appear 
for a VA examination in August 2005, and his claim is not an 
original claim but a reopened claim which had been previously 
disallowed, the Board has considered the claim on the entire 
record.  Furthermore his statement in the record documenting 
his reasons for not appearing indicates he had notice of the 
examination and that he rejected the efforts to persuade him 
to attend.  Thus, the fact that he was not apprised of the 
provisions of 38 C.F.R. § 3.655 in the October 2005 
supplemental statement of the case is harmless since the 
Board is affording him more consideration than is mandated in 
the regulation.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law, and no further actions pursuant 
to the VCAA need be undertaken on the appellant's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  In the circumstances of this case, no further 
procedural or evidentiary development would serve any useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  The Board concludes that the due 
process requirements concerning the veteran's appeal have 
been fulfilled in this case.  He has had ample opportunity to 
effectively participate in the development of his claim for 
service connection.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005).


Analysis

The service medical records do not refer to or note any 
complaint or findings associated with a psychiatric 
disability.  On the separation examination in March 1968, the 
veteran was normal psychiatrically on the clinical evaluation 
and he gave no history of any nervous trouble.  Then, in 
April 1968 he stated that there had been no change in his 
condition since the separation examination.  

Thereafter, the record shows he presented to a VA medical 
facility in November 1974 and he was diagnosed as depressive 
neurosis with alcohol and drug dependence.  He was diagnosed 
with schizophrenia initially during a VA hospitalization that 
began in December 1974 and the diagnosis has been 
consistently followed.  The record shows an inconsistent 
history of symptoms being self-reported.  For example, during 
VA hospitalization in October 1982 he stated he was first 
diagnosed in 1970 when seen at two VA hospitals.  A VA 
clinician reported prior to the veteran's admission that he 
reported having a nervous disorder going back to 1968 with 
several psychiatric hospitalizations since then.  The 
inpatient psychology assessment noted he was vague about the 
details of his psychotic episode history and teenage 
difficulties were noted.  It was reported that his first 
hospitalization had been in 1974 and outpatient treatment 
followed in the late 1970's.  It was also reported he had 
completed four years of college in drafting.  He said the 
first mental illness treatment was in 1970 and that he quit 
taking medicine in 1975.  

However, on the VA benefit application he filed early in 1983 
he reported no treatment earlier than the VA medical 
treatment in 1974.  He told a VA examiner in May 1983 that he 
was sick for the first time in 1974.  Then he reported to a 
VA examiner in October 1995 that hallucinations started in 
1975 and a VA examiner in November 1995 reported the 
veteran's problem dated from 1975.  The same history was 
reported in Saratoga County Hospital report late in 1996.  

In May 1997, BLM, Ph.D, stated treatment records were 
destroyed but she recalled the veteran was seen for 
evaluation and psychotherapy following his military discharge 
and that he presented as paranoids schizophrenic.  He had no 
history of mental illness prior to military service and his 
"voices" revolved around his time in combat areas.  Dr. M. 
recalled that his condition at the time interfered with 
employment and staying in treatment.  The clinician was vague 
about the time the veteran was seen "following his military 
discharge" but at the RO hearing he recalled having sought 
private help from Dr. M. in 1983 (T 7). 

In addition, the veteran submitted several college 
transcripts for course work taken from early 1971 through 
early 1977.  His hearing testimony in September 1998 recalled 
that hearing voices started in the early part of the 1970's, 
that in his opinion it was a reaction to his service.  He 
also recalled VA hospitalizations began in 1975, and recently 
being seen by a psychologist.  He stated that he had not had 
a private hospitalization (T 2, 7-8, 10-11).  He recalled 
symptoms initially in 1975 at the recent Board hearing (T 3).  

EA, Ph.D., a psychologist reported on the veteran's interview 
in November 1997 noting that he claimed his psychiatric 
disability as related to military service that included a 
tour of duty in Vietnam.  Dr. A. diagnosed schizophrenia with 
significant depression and stated that the psychosis appeared 
to have emerged during military service.  Dr. A. stated he 
reviewed material the veteran provided to VA to support his 
claim and the statement from Dr. M.  The veteran related that 
he "may have" started hearing voices in Vietnam and began 
to feel pressured in basic training.  Dr. A. suspected that 
had the veteran been in combat or intimate contact with other 
soldiers the psychosis would have more readily emerged at 
that time.  Dr. A. opined that the veteran's mental illness 
appeared to have its roots in a troubled childhood and as he 
deteriorated with the stress of basic training his psychosis 
began to emerge and the time in Vietnam allowed it to fester 
relatively unnoticed due to his position there.  Dr. stated 
that the veteran's delusional system was built significantly 
around being drafted and serving in Vietnam.   

A VA examiner in February 1999 reviewed the claims file and 
the opinion from Dr. A.  The examiner concluded that from a 
review of the records it was not likely that the veteran's 
psychiatric disorder was directly related to military 
service.  The examiner opined that use of marajuana from 1970 
after military service would be persuasive evidence favoring 
psychosis from that time and that the veteran had a schizoid 
or schizotypal personality traits reaching into childhood but 
not personality disorder. 

The VA clinical records in August 2000 noting schizophrenia 
report the history of the veteran hearing voices initially in 
1975, and a history of his first psychiatric treatment in 
1975.  

Two VA clinicians reviewed the record again in May 2001 and 
concluded it was not likely that the veteran's schizophrenia 
was manifested in service or the first post service year.  
The examiner's based the assessment on the evidence in the 
record directed to his military service and his reported 
history of employment and social interaction after service.  
The examiners viewed the opinion from a Dr. A. as conjecture 
without basis or fact.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).  Service connection may be 
granted on a presumptive basis for a psychosis, if manifested 
to the required degree with the firths post service year.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

The basic three requirements for prevailing on a claim for 
service connection are (1) competent evidence of a current 
disability (a medical diagnosis) Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and (3) a nexus between the in-service 
disease or injury and the current disability (medical 
evidence) Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  The veteran 
has met the first requirement to prevail on a claim of 
entitlement to service connection; that is, he has a chronic 
acquired psychiatric disability, which has been consistently 
diagnosed as schizophrenia.  However, the claim fails as he 
does not satisfy the other two requirements for prevailing on 
a claim for service connection.   

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

As with any piece of evidence, the credibility and weight to 
be attached to the VA opinions versus the opinion from a 
private clinician is an adjudication determination.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  It is 
the Board's duty to determine the credibility and weight of 
evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991); Sanden 
v. Derwinski, 2 Vet. App. 97 (1992).  The RO provided the 
entire record to the VA examiners and did not limit or 
constrain the review. See, e.g., Colayong v. West, 12 Vet. 
App. 524, 535 (1999); Bielby v. Brown, 7 Vet. App. 260, 268-
69 (1994).  On the other hand Dr. A. based his opinion solely 
on the veteran's self-reported history and self-generated 
correspondence and the Board is inclined to agree with the VA 
examiners characterization of this opinion as conjectural 
with no basis in fact.  Therefore, the Board does not assign 
any significant probative weight to it.  The Board has "the 
authority to discount the weight and probity of evidence in 
the light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden, 125 F.3d 
at 1481. 
 

The psychologist was essentially speculating and did not 
relate to any information other than the veteran self-
reported history or self-generated correspondence, so the 
basis for a conclusion that the veteran schizophrenia was 
initially manifested in service was unquestionably 
speculative.  There was no rationale offered to support this 
opinion that is based on any clinical evidence.  See e.g., 
Bloom v. West, 12 Vet. App. 185, 187 (1999) (speculative 
medical opinion cannot establish in-service medical nexus to 
service without supporting clinical data or other rationale 
to provide the degree of certainty required for medical nexus 
evidence).  Thus the Board accords this opinion no probative 
weight as support for the claim.   See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  See also Grover v. West, 
12 Vet. App. 109, 112 (1999), affirming LeShore v. Brown, 8 
Vet. App. 406 (1995).

While the Board may not ignore the opinion of a physician, it 
is certainly free to discount the credibility or probative 
weight of that physician's statement.  Sanden v. Derwinski, 2 
Vet. App. 97 (1992).  Greater weight may be placed on one 
physician's opinion than another's depending on factors such 
as reasoning employed by the physicians and whether or not 
and the extent to which they reviewed prior clinical records 
and other evidence, Gabrielson, supra.  The VA examiners in 
1999 and 2001 carefully reviewed the record which served as 
the basis for their respective opinions against service 
connection.  The VA medical opinion in May 2001 is noteworthy 
for the careful evaluation of the veteran's presentation and 
the information in the claims file.  Unlike the opinion from 
Dr. A., the examiners in May 2001 pointed to specific factors 
in the veteran's military service, and his post service 
adjustment, to support the opinion against service connection 
for schizophrenia on a direct or presumptive basis.  
Furthermore, as medical professionals their critique of the 
opinion Dr. A. provides is entitled to deference in the 
decision to assign that opinion no probative weight.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The Board 
observes that the VA examiner in February 1999 pointed out 
that the veteran denied marijuana use during service but that 
the association with such use from 1970 could be linked to 
the inception of psychosis.  Obviously, the opinion Dr. A. 
provided was cursory given the limited information he relied 
on to formulate it.  

The veteran is a lay person who has expressed an opinion 
relating his chronic acquired psychiatric disorders to 
service.  As such, he is not competent to address causation 
or etiology of his psychiatric illness.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Although the veteran 
at times has stated a history of symptoms from 1970, he did 
not identify any treatment provider during this period and it 
noteworthy from the standpoint of his credibility that he did 
not mention or identify any treatment earlier than VA 
treatment in 1974 when he filed his initial VA compensation 
claim in early 1983.  Similarly, the Board is not competent 
to supplement the record with its own unsubstantiated medical 
conclusions, and certainly cannot oppose the competent VA 
medical opinions of record, that for the reasons stated 
outweigh the opinion supporting the claim.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  The VA etiological 
opinions are viewed in their full context, and not 
characterized solely by the medical professional's choice of 
words.  See, e.g., Lee v. Brown, 10 Vet. App. 336, 339 
(1997).  

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for a chronic acquired 
psychiatric disorder identified as schizophrenia.  Although 
the veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim.  See Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a chronic acquired 
psychiatric disability is denied.

____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


